Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Election/Restrictions
Applicant’s election without traverse of Species A2bI, including claims 1-5, 9, and 14-16, in the reply filed on 07/28/2022 is acknowledged.  
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Wada et al. (US 2017/0123250) in view of Imai et al. (US 2017/0090229); further in view of Liu (US CN 104916584).
Regarding claim 1, Wada et al. (figures 1-4) discloses an active matrix substrate that includes a display region having a plurality of pixel regions, the active matrix substrate comprising: 
a substrate (10a); 
a plurality of gate bus lines (3a) and a plurality of source bus lines (6a) that are supported on a main surface of the substrate; 
an oxide semiconductor TFT (figure 4) that is disposed in association with each of the plurality of pixel regions, and that includes an oxide semiconductor layer, a gate insulating layer (11g) disposed on a portion of the oxide semiconductor layer, and a gate electrode (2a) disposed on a portion of the gate insulating layer and electrically connected to one of the plurality of gate bus lines; 
a pixel electrode (27) that is disposed in each of the plurality of pixel regions; and 
an upper insulating layer (11c) that is disposed on the gate electrode and the gate insulating layer so as to cover an upper surface and a side surface of the gate electrode, 
wherein the oxide semiconductor layer (30) includes a high resistance region, and a first region and a second region that are respectively located on both sides of the high resistance region and have a lower resistivity than that of the high resistance region, the first region is electrically connected to one of the plurality of source bus lines, and the second region is electrically connected to the pixel electrode, 
the high resistance region includes a channel region that overlaps the gate electrode when viewed from a normal direction of the main surface of the substrate, a first channel offset region located between the first region and the channel region, and a second channel offset region located between the second region and the channel region.
Wada et al. discloses the limitations as shown in the rejection of claim 1 above.  However, Wada et al. is silent regarding an upper insulating layer that is formed of a photosensitive SOG film or a photosensitive resin film and the upper insulating layer is disposed so as to overlap the channel region, the first channel offset region, and the second channel offset region, and so as not to overlap any of the first region and the second region, when viewed from the normal direction of the main surface of the substrate.  
Imai et al. (figure 21) teaches an upper insulating layer that is formed of a photosensitive SOG film or a photosensitive resin film (21; see at least paragraph 0085).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the upper insulating layer as taught by Imai et al. in order to effectively protect the gate electrode and the channel layer.
In addition, Liu (figure 5) teaches the upper insulating layer (5) is disposed so as to overlap the channel region, the first channel offset region, and the second channel offset region, and so as not to overlap any of the first region and the second region, when viewed from the normal direction of the main surface of the substrate.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the upper insulating layer as taught by Liu in order to reduce the drain current, so as to improve the stability of the display panel.
Regarding claim 2, Liu (figure 5) teaches wherein the upper insulating layer (5) is in direct contact with the upper surface and the side surface of the gate electrode (4) and a portion of an upper surface of the gate insulating layer which is located around the gate electrode, and is not in direct contact with the oxide semiconductor layer, and a peripheral edge of the upper insulating layer and a peripheral edge of the upper surface of the gate insulating layer are coincided with each other when viewed from the normal direction of the main surface of the substrate.
Regarding claim 3, Wada et al. (figures 1-4) discloses wherein the gate electrode is formed using the same conductive film as that of the plurality of gate bus lines, each of the plurality of gate bus lines is located on a portion of the gate insulating layer, and an upper surface and a side surface of each of the plurality of gate bus lines are covered with the upper insulating layer.
Regarding claim 4, Wada et al. (figures 1-4) discloses a first interlayer insulating layer that covers the oxide semiconductor TFT and the upper insulating layer, wherein the oxide semiconductor TFT further includes a source electrode formed of the same conductive film as that of the plurality of source bus lines, and the source electrode is disposed on the first interlayer insulating layer and in a source opening portion formed in the first interlayer insulating layer, and is connected to the first region of the oxide semiconductor layer in the source opening portion.
Regarding claim 5, Wada et al. (figures 1-4) discloses wherein the oxide semiconductor TFT further includes a lower electrode or a light shielding layer that is disposed on the substrate side of the channel region of the oxide semiconductor layer via a lower insulating layer (3c1 or 3c2).
Regarding claim 14, Wada et al. (figures 1-4) discloses wherein the upper insulating layer is formed of the photosensitive SOG film.
“[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). See MPEP §2113.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Wada et al. in view of Imai et al. and Liu; further in view of Nakagawa (US 2008/0143664).
Regarding claim 9, Wada et al. as modified by Imai et al. and Liu teaches the limitations as shown in the rejection of claim 5 above.  However, Wada et al. as modified by Imai et al. and Liu is silent regarding a lower electrode connecting portion.  Nakagawa (figures 1-8) teaches 
a lower electrode connecting portion that electrically connects the lower electrode to the one of the plurality of gate bus lines (3, 31, and 11), wherein 
the lower electrode connecting portion includes a lower conductive layer that is electrically connected to the lower electrode, 
the lower insulating layer (2) that is extended on the lower conductive layer, 
a gate insulating layer (41) that is disposed on a portion of the lower conductive layer via the lower insulating layer, 
a gate connecting layer (31, 32; figure 4) that is electrically connected to the one of the plurality of gate bus lines, and that is disposed on a portion of the gate insulating layer, 
the upper insulating layer and the first interlayer insulating layer that are extended on the gate connecting layer, and 
a source connecting layer that is formed using the same conductive film as that of the plurality of source bus lines, and that is electrically insulated from the plurality of source bus lines, 
the source connecting layer (70) is disposed on the first interlayer insulating layer and in a contact hole formed in the first interlayer insulating layer, the upper insulating layer, the gate insulating layer, and the lower insulating layer, and is connected to the lower conductive layer and the gate connecting layer in the contact hole, and 
a side surface of an opening portion of the upper insulating layer is coincided with a side surface of an opening portion of the first interlayer insulating layer in the contact hole.  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the electrode connection portion as taught by Nakagawa in order to achieve an electrooptic device having high-capacitance storage capacitors with a high open area ratio so that the generation of a light leakage current in TFTs can be reduced, and capable of displaying high-quality images, and an electronic device having the electrooptic device.
Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Wada et al. in view of Imai et al. and Liu; further in view of Kinoshita et al. (US 2017/0345942).
Regarding claim 15, Wada et al. as modified by Imai et al. and Liu teaches the limitations as shown in the rejection of claim 1 above.  However, Wada et al. as modified by Imai et al. and Liu is silent regarding wherein the oxide semiconductor layer includes an In—Ga—Zn—O-based semiconductor.  Kinoshita et al. (in at least paragraph 0027) teaches wherein the oxide semiconductor layer includes an In—Ga—Zn—O-based semiconductor.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the semiconductor layer as taught by Kinoshita et al. in order to suppress the variation in the threshold voltage of the thin-film transistor.
Regarding claim 16, Kinoshita et al. (in at least paragraph 0027) teaches wherein the In—Ga—Zn—O-based semiconductor includes a crystalline portion.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN NGUYEN whose telephone number is (571)270-1428.  The examiner can normally be reached on Monday - Thursday, 8:00 AM -6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Glick can be reached on (571) 272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LAUREN NGUYEN/Primary Examiner, Art Unit 2871